Appeal by the defendant from a judgpaent of the County Court, Westchester County (Angiolillo, J.), rendered June 16, 1997, convicting him of burglary in the second degree and escape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was adjudicated and sentenced as a persistent violent felony offender pursuant to Penal Law § 70.08. Consequently, there is no merit to the defendant’s contention that the County Court erred in failing to comply with the provisions set forth in Penal Law § 70.10 (2).
The defendant’s remaining contention, which is similarly based on the purported applicability of Penal Law § 70.10 (2), is also without merit. Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.